Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 has been amended and currently claims 1-4, 6, 16, 33-34, and 36 are under examination.
Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what the recitation “ tapered rearward depending radial configuration” entails . How can a shape or configuration depend on a radial configuration. Even though, applicant can be their own lexicographer by providing positively disclosed definition of a phrase, in this instance the recitation “tapered rearward depending radial configuration” is vague and unclear structurally and it would not have been clear language to one of ordinary skill in the art. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lucchesi, US5609518.
Regarding claim 1,  Lucchesi discloses a head (Fig 3), the head having a forward end having an outside edge (Fig 3), a rearward end, and an outer surface (Fig 3);

    PNG
    media_image1.png
    442
    722
    media_image1.png
    Greyscale
 the head having a long axis (the long axis of the head portion, Fig 3); the head being generally circular in configuration (Fig 3); the head containing on the outer surface, an abrasive material (abrasive portion 2B, Fig 3), the outside edge of the forward end comprised of a (tapered rearward depending radial configuration(has been interpreted as a tapered shape as best understood)), (Fig 3 wherein the outside edge having a tapered configuration) the trimmer head having a concave forward portion.  (concave portion of the device disclosed by Lucchesi , Fig 3 )
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lucchesi, US5609518 in view of  Okajima, US5020282
Regarding claim 2, Lucchesi discloses each and every limitation set forth in claim 1. However, Lucchesi does not disclose a shank , the shank being fixedly mounted essentially at a center point in a surface of the rearward end, the shank comprising a near end and a distal end , the near end being thicker in cross section than the distal end, the distal end being configured to fit a motorized driving mechanism. 
Okajima teaches a grinding tool having a shank 3 in communication with drive . (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device disclosed by Lucchesi to have further incorporated a shank configured to fit a motorized deriving mechanism as taught by Okajima in order to cause rotation of the grinding tool for operation. 
Claim 3-4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lucchesi, US5609518 in view of  Arisawa, US20150231764.
Regarding claims 3-4 and 16, Lucchesi discloses each and every limitation set forth in claims 1 and 2.  However, Lucchesi does not disclose there is a plurality of through holes through the trimmer head, paralleling the long axis and there is a plurality of through holes angled from the long axis and there is a plurality of through holes through the trimmer head , angled with respect to the long axis and , there is at least one circumferential groove in the trimmer head. 
Arisawa teaches  a trimmer head 12 having a plurality of through holes 12b  through the trimmer head 12 and angled from the long axis.(Fig 2 and 7, paragraphs 0025 and 0040)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device disclosed by Lucchesi  to have further incorporated a plurality of through holes as taught by Arisawa in order to ensure that debris are discharged to the outside without clogging the trimmer head. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lucchesi, US5609518 in view of  Hermann, US4606154
Regarding claim 6, Lucchesi discloses each and every limitation set forth in claims 1. However, Lucchesi does not disclose there is at least one circumferential groove in the trimmer head. 
Herrmann teaches an abrasive device having a concave portion on the periphery of the abrasive device with an at least one circumferential groove. (Fig 2)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device disclosed by Lucchesi to have further incorporated at least one circumferential groove as taught by Hermann in order to create desired abrasion configuration having predictable shape and results.
Claim 33 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lucchesi, US5609518 in view of  Baltazar, US5702294.
Regarding claims 33 and 36, Lucchesi discloses each and every limitation set forth in claims 1.  However, Lucchesi does not discloses the trimmer head has an elongated body, and the elongated portion contains a mechanical attachment is selected from the group consisting essentially of: internal threads;  tapered press fit opening; additional shaped openings requiring at least one set screw; an opening using at least one retaining pin to secure it; an opening requiring at least one spring loaded button, and, splined openings. 
Baltazar teaches a trimmer head 240 having a mechanical attachment 248 having an internal threads 250. ( Figs 36-37a and 21:13-22:23)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the trimmer head disclosed by Lucchesi to have further incorporated a mechanical attachment as taught by Baltazar in order to quickly remove and replace the trimmer head from the grinding apparatus. 
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lucchesi, US5609518 in view of  Baltazar, US5702294 and further in view of Arisawa, US20150231764 and further in view of Hermann, US4606154 .

Regarding claim 34,  Lucchesi in view of Baltazar discloses each and every limitation set forth in claim 33. However, Lucchesi in view of Baltazar does not disclose a plurality of through holes through the trimmer head angled with respect to the long axis and, there is at least one circumferential groove in the trimmer head. 
Arisawa teaches  a trimmer head 12 having a plurality of through holes 12b  through the trimmer head 12 and angled from the long axis.(Fig 2 and 7, paragraphs 0025 and 0040)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device disclosed by Lucchesi in view of Baltazar to have further incorporated a plurality of through holes as taught by Arisawa in order to ensure that debris are discharged to the outside without clogging the trimmer head. 
Herrmann teaches an abrasive device having a concave portion on the periphery of the abrasive device with an at least one circumferential groove. (Fig 2)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device disclosed by Lucchesi in view of Baltazar  and further in view of Hermann to have further incorporated at least one circumferential groove as taught by Hermann in order to create desired abrasion configuration having predictable shape and results.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723